



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. McCartney, 2012 ONCA 194

DATE: 20120323

DOCKET: C52053

Rosenberg, Armstrong and Juriansz JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Jason Michael McCartney

Appellant

Nathan Gorham, for the appellant

Scott Latimer, for the respondent

Heard and endorsed: March 20, 2012

On appeal from the conviction entered on November 19,
    2009 by Justice David Salmers of the Superior Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

While Ms. Wongs description varied somewhat from the appearance
    of the appellant, the trial judge explained why he discounted that fact. This
    then is not a case like
R. v. Boucher
. On the other hand, there was
    the remarkable coincidence that the appellant was with the other perpetrator
    only minutes after the second robbery wearing a shirt that was the same
    description as given by Ms. Wong.

[2]

We are satisfied that the trial judges reasons do not reflect
    any error and that the verdict was not unreasonable.


